       Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 1 of 8 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISON

KELLY WHITAKER,                                        )
                                                       )      Case No.
       Plaintiff,                                      )
                                                       )
v.                                                     )      COMPLAINT
                                                       )
MIDLAND CREDIT MANAGEMENT, INC.                        )
and ENCORE CAPITAL GROUP, LLC,                         )      JURY DEMANDED
                                                       )
       Defendants.                                     )


       Now comes the Plaintiff, KELLY WHITAKER (“Plaintiff”), by and through her attorneys,

and for her Complaint against the Defendants, MIDLAND CREDIT MANAGEMENT, INC. and

ENCORE CAPITAL GROUP, LLC (collectively “Defendants”), Plaintiff alleges and states as

follows:

                                 PRELIMINARY STATEMENT

       1.      This is an action for damages for violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to this claim occurred in this District.

                                             PARTIES

       4.      Plaintiff is an individual who was at all relevant times residing in Chicago, Illinois.
      Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 2 of 8 PageID #:2




       5.      On information and belief, Defendant MIDLAND CREDIT MANAGEMENT,

INC. (“Midland”) is a corporation of the State of Kanas, which is registered with the Secretary of

State to do business in Illinois, and which has its principal place of business in San Diego,

California.

       6.      On information and belief, Defendant ENCORE CAPITAL GROUP, LLC

(“Encore”) is a corporation of the State of Nevada, which is not registered with the Secretary of

State to do business in Illinois, and which has its principal place of business in Ladera Ranch,

California.

       7.      Plaintiff is a “consumer” as defined in 15 U.S.C. § 1692a(3), as she is a natural

person allegedly obligated to pay a debt.

       8.      At all relevant times, Defendants both acted as a “debt collector” within the

meaning of 15 U.S.C. § 1692a(6), in that they each held themselves out to be a company collecting

a consumer debt allegedly owed by Plaintiff.

       9.      The aforementioned alleged debt is a “debt” within the meaning of 15 U.S.C. §

1692a(5), in that it is an alleged obligation of a consumer to pay money arising out of a transaction

in which the money, property, insurance and/or services which are the subject of the transaction

were primarily for personal, family and/or household purposes.

       10.     Plaintiff is a “person” as defined in 47 U.S.C. § 153(39).

       11.     Defendants are both a “person” as defined in 47 U.S.C. § 153(39).

                                  FACTUAL ALLEGATIONS

       12.     Beginning during or about 2018, Plaintiff began receiving a high volume of

automated telephone calls placed by Defendants to Plaintiff’s cellular telephone number ending in

-5846, in attempts to collect the aforementioned alleged debt.



                                                 2
       Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 3 of 8 PageID #:3




        13.      When Plaintiff would answer Defendants’ telephone calls, she would first hear a

clicking sound, then silence on the line, before a live representative would begin speaking. This is

indicative of the use of an automatic telephone dialing system.

        14.      On multiple occasions during 2019 and 2020, Plaintiff spoke with an employee,

agent and/or representative of Defendants, and requested that Defendants stop placing telephone

calls to Plaintiff.

        15.      Despite Plaintiff’s repeated requests that Defendants cease placing telephone calls

to her, Defendants placed numerous telephone calls to Plaintiff’s cellular telephone after such

requests were made.

        16.      On information and belief, Defendants placed the telephone calls described above

to Plaintiff using an “automatic telephone dialing system,” as defined in 47 U.S.C. § 227(a)(1),

and/or an “artificial or prerecorded voice” message, as described in 47 U.S.C. § 227(b)(1)(A).

        17.      On information and belief, Defendants routinely use an automatic telephone dialing

 system and/or artificial and/or prerecorded voice messages in the collection of debts in the

 ordinary course of their business.

        18.      Plaintiff did not give Defendants her express consent, invitation or permission to

 contact her using an automatic telephone dialing system and/or an artificial and/or prerecorded

 voice message. In the alternative, any prior express consent, invitation or permission which

 Plaintiff may have given Defendants to contact her in this manner was terminated and revoked as

 set forth above.

        19.      Defendants’ telephone calls to Plaintiff using an automatic telephone dialing

 system and/or an artificial and/or prerecorded voice message were not made for emergency

 purposes.



                                                  3
      Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 4 of 8 PageID #:4




       20.     As a result of Defendants’ acts and omissions outlined above, Plaintiff has suffered

concrete and particularized injuries and harm, which include, but are not limited to, the following:

               a.      Invasion of privacy;

               b.      Intrusion upon and occupation of the capacity of Plaintiff’s cellular

                       telephones;

               c.      Wasting Plaintiff’s time;

               d.      Risk of injury due to interruption and distraction when receiving unwanted

                       telephone calls from Defendants;

               e.      Depletion of Plaintiff’s cellular telephone batteries;

               f.      The cost of electricity to recharge Plaintiff’s cellular telephone batteries;

                       and

               g.      Stress, aggravation, emotional distress, and mental anguish.

                            COUNT I
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

       21.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 20 above as if reiterated herein.

       22.     The TCPA, specifically 47 U.S.C. § 227(b)(1)(A)(iii), provides that:

               It shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the United
               States to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called party)
               using any automatic telephone dialing system or an artificial or
               prerecorded voice…to any telephone number assigned to a paging
               service, cellular telephone service, specialized mobile radio service,
               or other radio common carrier service, or any service for which the
               called party is charged for the call, unless such call is made solely
               to collect a debt owed to or guaranteed by the United States…




                                                   4
      Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 5 of 8 PageID #:5




       23.     Defendants’ telephone calls to Plaintiff utilizing an automatic telephone dialing

system and/or an artificial and/or prerecorded voice message, for non-emergency purposes, and in

the absence of Plaintiff’s express consent, invitation or permission, violated 47 U.S.C. § 227(b)(1).

       24.     The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA including, but not limited to, each of the above-cited provisions

of 47 U.S.C. § 227, et seq.

       25.     As a result of Defendants’ negligent violations of the TCPA, 47 U.S.C. § 227, et

seq., Plaintiff is entitled to an award of $500.00 for each and every such violation, pursuant to 47

U.S.C. § 227(b)(3).

       WHEREFORE, Plaintiff prays for the following relief:

               a.      Judgment against Defendants for statutory damages of $500.00 for each and

                       every negligent violation of the TCPA by Defendants;

               b.      Judgment against Defendants for Plaintiff’s witness fees, court costs and

                       other litigation costs; and

               c.      Any other relief deemed appropriate by this Honorable Court.

                                   COUNT II
                     KNOWING AND/OR WILLFUL VIOLATIONS OF
                    THE TELEPHONE CONSUMER PROTECTION ACT

       26.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 20 and 22 through 23 above as if reiterated herein.

       27.     The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA including, but not limited to, each of the above-

cited provisions of 47 U.S.C. § 227, et seq.




                                                     5
          Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 6 of 8 PageID #:6




          28.    As a result of Defendants’ knowing and/or willful violations of the TCPA, 47

U.S.C. § 227, et seq., Plaintiff is entitled to an award of up to $1,500.00 for each and every such

violation, pursuant to 47 U.S.C. § 227(b)(3).

          WHEREFORE, Plaintiff prays for the following relief:

                 a.     Judgment against Defendants for treble statutory damages of $1,500.00 for

                        each and every knowing and/or willful violation of the TCPA by

                        Defendants;

                 b.     Judgment against Defendants for Plaintiff’s witness fees, court costs and

                        other litigation costs; and

                 c.     Any other relief deemed appropriate by this Honorable Court.

                                   COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          29.    Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 20 above as if reiterated herein.

          30.    Defendants violated 15 U.S.C. § 1692c(a)(1) by communicating with Plaintiff at a

time or place which was known or which should have been known to be inconvenient to Plaintiff,

as evidenced by Defendants’ repeated telephone calls placed to Plaintiff after Plaintiff

unequivocally requested that Defendants cease placing such telephone calls to her.

          31.    Defendants violated 15 U.S.C. § 1692d by engaging in conduct the natural

consequence of which was to harass, oppress and/or abuse Plaintiff in connection with the

collection of the alleged debt, as evidenced by Defendants’ repeated telephone calls placed to

Plaintiff after Plaintiff unequivocally requested that Defendants cease placing such telephone calls

to her.




                                                      6
       Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 7 of 8 PageID #:7




        32.     Defendants violated 15 U.S.C. § 1692d(5) by causing Plaintiff’s telephones to ring

and/or engaging Plaintiff in conversation repeatedly and continuously with the intent to annoy,

abuse and/or harass, as evidenced by Defendants’ repeated telephone calls placed to Plaintiff after

Plaintiff unequivocally requested that Defendants cease placing such telephone calls to her.

        33.     Defendant violated 15 U.S.C. § 1692f by using an unfair or unconscionable means

to attempt to collect the alleged debt, as evidenced by Defendants’ repeated telephone calls placed

to Plaintiff after Plaintiff unequivocally requested that Defendants cease placing such telephone

calls to her.

        WHEREFORE, Plaintiff prays for the following relief:

                a.     Judgment against Defendants for all actual damages incurred by Plaintiff,

                       plus $1,000 in statutory damages, for Defendant’s violations of the FDCPA,

                       pursuant to 15 U.S.C. § 1692k(a);

                b.     Judgment against Defendants for Plaintiff’s reasonable attorneys’ fees and

                       costs incurred in this action, pursuant to 15 U.S.C. § 1692k(a)(3); and

                c.     Any other legal and/or equitable relief as the court deems appropriate.



                                         JURY DEMAND

        Plaintiff demands a trial by jury on all issues in this action, except for any issues relating

to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail on any

of her claims in this action.




                                                   7
Case: 1:20-cv-05170 Document #: 1 Filed: 09/02/20 Page 8 of 8 PageID #:8




                                RESPECTFULLY SUBMITTED,

                                KELLY WHITAKER

                                By:    /s/ David B. Levin
                                       Attorney for Plaintiff
                                       Illinois Attorney No. 6212141
                                       Law Offices of Todd M. Friedman, P.C.
                                       111 W. Jackson Blvd., Suite 1700
                                       Chicago, IL 60604
                                       Phone: (224) 218-0882
                                       Fax: (866) 633-0228
                                       dlevin@toddflaw.com




                                   8
